Citation Nr: 1210750	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.  

4.  Entitlement to an increase in the 20 percent evaluation currently assigned for arthritis of the left shoulder.  

5.  Entitlement to an increase in the 10 percent evaluation currently assigned for post operative residuals of Neer acromioplasty of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1981 to September 1992.  

By rating action in May 1996, the RO denied service connection for a low back and right hip disability.  The Veteran was notified of this decision and did not appeal.  The Veteran's request to reopen the claims for a low back and right hip disability was denied by the RO in January 2004, and was not appealed.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO which found that new and material evidence had not been received to reopen the claims for a low back and right hip disability, denied service connection for a left hip disability, and denied increased evaluations for the left and right shoulder disabilities.  A videoconference hearing before the undersigned was held in April 2011.  A transcript of the hearing was created and was considered on appellate review. 


FINDINGS OF FACT

1.  Service connection for a low back and right hip disability was last denied by an unappealed rating decision by the RO in January 2004.  

2.  The evidence received since the January 2004 RO decision concerning a low back and right hip disability is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims.  

3.  A left hip disability was not present in service or until many years thereafter, and there is no competent, credible evidence that any current left hip disability is related to service or any incident therein.  

4.  The Veteran's left shoulder disability is manifested principally by pain, arthritis and no more than mild limitation of motion; additional functional impairment due to pain, incoordination or fatigability on repetitive use or during flare-ups in excess of that contemplated by the evaluation currently assigned is not demonstrated.  

5.  The Veteran's right shoulder disability is manifested principally by pain without instability, weakness, nonunion or more than mild limitation of motion; additional functional impairment due to pain, incoordination or fatigability on repetitive use or during flare-ups in excess of that contemplated by the evaluation currently assigned is not demonstrated.  

CONCLUSIONS OF LAW

1.  The January 2004 RO decision that last denied service connection for a low back and right hip disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2011).  

3.  New and material evidence has not been received to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2011).  

4.  The Veteran does not have a left hip disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

5.  The schedular criteria for an evaluation in excess of 20 percent for arthritis of left shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2011).  

6.  The schedular criteria for an evaluation in excess of 10 percent for post operative residuals of Neer acromioplasty of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the claim for a left hip disability, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis, and no competent evidence that any current left hip disability may be related to the Veteran's military service or to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claims concerning a low back and right hip disability, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back and right hip disability was last finally denied by the RO in January 2004.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the May 1996 rating decision which initially denied service connection for a low back and right hip disability included the Veteran's service treatment records (STRs) and a May 1993 VA orthopedic examination report.  The STRs showed treatment for low back muscle pain occasionally radiating into his right hip on several occasions in 1982-83, 1987-88, and once in 1991.  The diagnoses included pulled muscle, muscle stress, and muscle strain.  However, no specific abnormalities were noted on a periodic examination in 1989 or at the time of his separation examination in August 1992.  Similarly, the Veteran made no mention of any low back or right hip problems on his original application for VA compensation benefits, received in October 1992, or when examined by VA in May 1993, and no pertinent abnormalities were noted on examination at that time.  

By rating action in May 1996, the RO denied service connection on the basis that the Veteran's low back symptomatology was acute and transitory and had resolved at the time of discharge from service, and that there was no evidence of a chronic right hip disability in service or any evidence of a current low back or right hip disability.  The Veteran was notified of this decision and did not appeal.  

The evidence of record at the time of the January 2004 rating decision which declined to reopen the Veteran's claim for a low back and right hip disability included the evidence discussed above, VA outpatient notes showing treatment in December 1992 and from January 2002 to March 2003, and a November 2003 VA examination report.  The outpatient records showed treatment for an acute onset of low back pain three weeks prior to being seen by VA in December 1992.  The impression was lumbosacral strain.  The remaining VA records showed treatment for various complaints on numerous occasions from 2002 to 2003, primarily involving shoulder and abdominal pain associated with heavy lifting at work.  The records did not reflect any complaints, treatment or findings pertaining to any low back or right hip problems.  

The November 2003 VA examination report showed some limitation of motion with pain in both hips and the lumbosacral spine without any associated neurological abnormalities.  X-ray studies of the hips were within normal limits and an MRI of lower back revealed mild degenerative disc disease from L3 to S1 with spinal stenosis at L4-5 and L5-S1, and herniated nucleus pulposus at L2-3 with radiculitis on the left side.  

By rating action in January 2004, the RO declined to reopen the claims on the basis that there was no evidence of continuity of treatment for any low back or right hip disability since his discharge from service.  The Veteran and his representative were notified of this decision and did not appeal.  

The evidence added to the record since the January 2004 rating decision includes VA outpatient notes from 1996 to 2010, and a March 2009 VA examination report.  

The VA outpatient notes showed that the Veteran was treated for low back pain in August 2003, at which time he reported intermittent back pain occasionally radiating into both lower extremities since May 2003.  The assessment was low back pain possibly secondary to mild degenerative disc disease exacerbated by weak core muscles, tight hamstrings, and recent weight gain.  

The March 2009 VA examination report included a detailed description of the Veteran's complaints, medical history and the findings on examination.  X-ray studies revealed osteoarthrosis of the right hip and sacroiliac, multilevel degenerative spondylosis, lumbar degenerative disc and joint disease and trochanteric bursitis of the right hip.  The examiner opined that it was less likely than not that the Veteran's current low back and right hip disabilities were related to service, and indicated that his degenerative disc and joint disease of the lumbosacral spine and right hip were due to years of daily wear and tear and not to the one traumatic event in service described by the Veteran.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's current low back and right hip disabilities are related, in any fashion, to his military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran was treated for right hip pain on one occasion, and for low back muscle pain on several occasions in service, and that his symptoms resolved without residual disability as evidence by the absence of any pertinent abnormalities at the time of his separation examination in August 1992.  

While the evidence added to the record since January 2004 shows that the Veteran has degenerative joint disease and bursitis of the right hip and arthrosis and degenerative disc disease of the lumbosacral spine, it was accompanied by a medical opinion that the current disabilities were not related to service or any incident therein.  As such, the Board finds that the additional evidence is essentially cumulative and does not raise a reasonable possibility of substantiating the claim.  

While the Veteran believes that he has a low back and right hip disability at present which is related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Furthermore, there is no competent medical opinion relating any current low back or right hip disability to service.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Left Hip Disability

The Veteran has not offered any specific contentions regarding his claim of service connection for a left hip disability, though it would appear from his assertions to the VA examiner in March 2009, that he believes his current left hip disability was due to an injury in service when he fell from the back of a truck onto his buttocks in 1982.  At the hearing in April 2011, the Veteran generally testified that since he fell off a truck in service, he had had problems with his back and hips.  He also suggested that his left hip problems may be secondary to his (nonservice-connected) back problems.  Transcript at p. 4, 6.  

The STRs, including the Veteran's separation examination in August 1992, are completely silent for any complaints, treatment, injury, abnormalities or diagnosis referable to any left hip problems in service.  While the STRs showed that the Veteran was seen for right hip pain on one occasion in service in August 1982, he made no mention of any left hip problems.  It is also significant to note that while the Veteran now alleges that he injured his right hip and lower back when he fell from a truck, the STRs showed the onset of symptoms after playing a football game, and indicated that there was no evidence of any specific trauma.  

The first objective evidence of any left hip problem was shown on VA examination in November 2003, more than 10 years after separation from service.  At that time, the Veteran had limitation of motion in both hips with pain.  However, x-ray studies of the left hip were normal and showed no evidence of arthritis.  The diagnoses included chronic synovitis in both hips, worse on the right.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where a determinative issue, as here, involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, while the Veteran may believe that he has a left hip disability that is related to service, he has not provided any competent, that is, medical, evidence to substantiate that claim.  As indicated above, the medical records do not show any evidence of a left hip injury or any complaints, treatment, abnormalities, or diagnosis for any left hip problems in service or until many years after service.  We assume, arguendo, the competency of the Veteran's various contentions that both hips have had a problem since service and that a back disability may also have injured both hips.  However, when weighed against the full factual history as found here, these general contentions do not credibly show continuity after discharge to support the claim.  See 38 C.F.R. § 3.303(b). 

Based on the evidence discussed above, the Board finds that the Veteran's belief, that he has a left hip disability which is related to service, is not supported by any competent medical evidence and is thus of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there is no objective evidence of a left hip injury, disease or disability in service or until many years after discharge from service, and no competent medical evidence relating any current left hip disability to service or to a service-connected disability, the Board finds that the preponderance of the evidence is against a favorable disposition of the Veteran's appeal.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits of the claim for service connection.  Therefore, the Board is unable to identify a reasonable basis for a favorable disposition of the Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  At the same time, a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Shoulder Disabilities

The Veteran contends that he has chronic pain in both shoulders on a daily basis and takes over-the-counter medications which help alleviate his pain, but worries about the effect they may have on his health over time.  At a VA examination in December 2010, the Veteran reported increased pain in both shoulders, worse on the left, aggravated by overhead activities, heavy lifting and while sleeping.  He denied any incapacitating episodes, flare-ups, dislocations, interference with daily activities or employment, or any problems with repetitive use.  The Veteran does not use or require any assistive devices and had no recent hospitalizations or physical therapy.  

The Veteran is currently assigned a 20 percent evaluation for his left (minor) shoulder disability under Diagnostic Code (DC) 5201, based on limitation of arm motion, which provides for a 30 percent evaluation for the minor joint when there is limitation of motion of the arm to 25 degrees or less from the side, and a 20 percent rating when limitation of motion is midway between side and shoulder level, or with motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Veteran's right (major) shoulder disability is rated 10 percent disabling under DC 5203, for impairment of clavicle or scapula, which provides for a 20 percent evaluation for dislocation a major joint, or for nonunion with loose movement, and a 10 percent evaluation for nonunion without loose movement or for malunion.  38 C.F.R. § 4.71a, DC 5203.  See Butts v. Brown, at 539 (1993).  

Other potentially applicable code provisions for rating either shoulder disability include DC 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under DC 5200, a 50 percent (major) and 40 percent (minor) evaluation is assigned unfavorable ankylosis with abduction limited to 25 degrees from the side; 40 percent (major) and 30 percent (minor) for intermediate between favorable and unfavorable; and 30 percent (major) and 20 percent (minor) for favorable ankylosis with abduction to 60 degrees, can reach mouth and head.  

DC 5202 provides for a 20 percent (major and minor) rating for malunion with moderate deformity, or when there is infrequent dislocation of the scapulohumeral joint and guarding at the shoulder level.  A 30 percent (major) and 20 percent (minor) rating for malunion of the humerus with marked deformity, or when there is frequent dislocation of the scapulohumeral joint and frequent episodes of guarding of all arm movements.  A 50 percent (major) and 40 percent (minor) evaluations are assigned for fibrous union; 60 percent (major) and 50 percent (minor) for nonunion (false flail joint), and 80 percent (major) and 70 percent (minor) when there is impairment of the humerus manifested by loss of head (flail shoulder).  

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Forward flexion is the range of motion from the side of the body out in front, and abduction is the range of motion from the side of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  

In this case, the clinical findings for both shoulders on VA examination in December 2010, were not significantly different and showed only a slight decrease in range of motion of the right (major) shoulder as compared to the left.  Forward flexion of the left shoulder was to 170 degrees, abduction to 160 degrees, and internal and external rotation was to 90 degrees, with pain on forward flexion, abduction and external rotation.  Forward flexion and abduction of the right shoulder was to 165 degrees, internal rotation was to 90 degrees and external rotation was to 80 degrees.  While the Veteran reported pain on forward flexion, abduction and external rotation in the right shoulder, the examiner noted that there were no objective signs of pain on motion in this extremity.  

There was no additional limitation on repetitive motion due to pain, fatigue, or lack of endurance, or any evidence of muscle atrophy, edema, or deformity in either extremity.  Strength was 5/5 in all modalities, arm drop and apprehension tests were negative, and impingement sign was positive, bilaterally.  

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from the left and right shoulder disabilities do not show that he had sufficient symptoms so as to a warrant an evaluation in excess of 20 percent for the left shoulder, or 10 percent for the right shoulder at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While clinical findings from the VA examination showed some limitation of motion in both shoulders, the Veteran was able to raise his left arm to no less than 170 degrees, and to no less than 165 degrees on the right.  Additionally, there was no evidence of impairment of either humerus, such as malunion, fibrous union, nonunion or loss of head of the humerus (flail shoulder), dislocation of either shoulder, or evidence of actual impairment of the sternoclavicular joint.  Thus, there is no basis for an evaluation in excess of the 20 percent evaluation currently assigned for the left shoulder under DC 5201, or the 10 percent evaluation assigned for the right shoulder under DC 5203, or under any of the other potentially applicable rating provisions described above for either shoulder.  

The Board must also consider whether a higher disability evaluation is warranted for either shoulder on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran had increased pain on repetitive movement, there was no additional limitation of motion or impairment of the left or right shoulder on examination, and no objective evidence of any instability or dislocations of either shoulder.  Moreover, the VA examiner who evaluated the Veteran in December 2010, opined that there was no additional limitation of motion or functional impairment due to pain, weakness, incoordination on repetitive movement or with flare-ups in either shoulder.  In sum, the evidence of record does not show any additional functional impairment in the left or right shoulder commensurate with the scheduler criteria for an evaluation in excess of the 20- and 10 percent evaluation currently assigned for the left and right shoulder disabilities, respectively.  

The Board recognizes that the Veteran has chronic shoulder pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation for either shoulder disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations concerning his disabilities, his belief as to the current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  In this case, the Board finds that the manifestations of the Veteran's shoulder disabilities are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to either service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a low back disability, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a right hip disability, the appeal is denied.  

Service connection for a left hip disability is denied.  

An increased evaluation for arthritis of a left shoulder is denied.  

An increased evaluation for post operative residuals of Neer acromioplasty of the right shoulder is denied.  



____________________________________________
D. B. Weiss
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


